Citation Nr: 0414988	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02- 17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a neck 
injury.

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a right eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  That decision, in pertinent part, denied 
service connection for residuals of a neck injury and found 
that new and material evidence had not been presented to 
reopen a claim for service connection for residuals of a 
right eye injury.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in August 2003.

The veteran also perfected his appeal with regard to the 
issues of entitlement to service connection for dysentery, 
malaria, a peptic ulcer, a fungus condition and a ruptured 
lung.  The veteran withdrew his appeal with regard to these 
issues in August 2003.

The issue of entitlement to service connection for residuals 
of a right eye injury is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that residuals of a neck 
injury had their origins in service.

3.  In a July 1989 decision, the Board denied service 
connection for residuals of a right eye injury.

4.  Evidence submitted since the July 1989 Board decision 
contributes to a more complete picture of the circumstances 
surrounding the veteran's claim for entitlement to service 
connection for residuals of a right eye injury and must be 
considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  The July 1989 Board decision, which denied service 
connection for residuals of a right eye injury, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  The additional evidence presented since July 1989 is new 
and material, and the claim for service connection for 
residuals of a right eye injury is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).

The final rule implementing the VCAA was codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003).  These 
regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as 
to any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendment to 
38 C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii) (pertaining to VA assistance in the 
case of claims to reopen previously denied final claims), 
which apply to any application to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date with regard to these claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a December 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error as this decision is a grant of 
the claims currently on appeal.


II.  Service Connection for Residuals of a Neck Injury

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to the veteran's neck.  Service 
medical records referred to the veteran's having been 
admitted for treatment in the Southwest Pacific theatre of 
operations after a "near miss" with a bomb.

A May 1943 rating decision granted service connection for 
psychoneurosis, war neurosis, and noted that the veteran had 
been in combat with the enemy.

Service personnel records indicate that the veteran was a 
medic in the United States Navy.  There are indications in 
the record that the veteran served in combat in the South 
Pacific in 1942.

A September 1987 VA neurological treatment note, documenting 
treatment by a neurologist, reported a history of head trauma 
in 1942 with resultant anterior spurs at three cervical 
levels.  It was noted that the spurs were removed in April 
1986.  Subsequent VA treatment records, dated through 2002, 
refer to the veteran's history of anterior cervical 
osteophyte removal.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2003.  He stated 
that, while evacuating wounded marines on Guadalcanal, he was 
attacked by a Japanese soldier and struck in the head with a 
saber.  He indicated that the blow left a crease in his 
helmet.  The veteran testified that he did not seek treatment 
at that time.  He stated he began to have problems years 
after service and finally had surgery to remove three bone 
spurs in his neck.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d)(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As set forth above, the veteran contends that he has 
residuals of a neck injury as a result of combat service.  
The veteran has provided sworn hearing testimony regarding 
his in-service combat experiences, in addition to there being 
independent corroboration of this circumstance.  Because the 
Board finds his statements to be credible, the provisions of 
38 U.S.C.A. § 1154(b) are for application.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), a three- 
step analysis was established for applying 38 U.S.C.A. § 
1154(b) for combat veterans.  First, it must be determined 
whether the veteran submitted satisfactory lay or other 
evidence of service incurrence of an injury or disease.  This 
requirement is satisfied if the veteran's evidence, in 
isolation from other evidence, appears credible such that it 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in the veteran's 
combat service.  Second, the evidence must be consistent with 
the circumstances, conditions, or hardships of such service.  
If both of these steps are satisfied, then a factual 
presumption arises that the veteran's alleged disease or 
injury was incurred or aggravated in service.  This 
presumption may only be rebutted with clear and convincing 
evidence.  Id.

In this case, the veteran has provided credible testimony 
regarding his in-service injury.  These statements are 
certainly consistent with the circumstances, conditions, and 
hardships of combat service.  In addition, the September 1987 
VA neurological treatment note related the veteran's cervical 
spurs to his 1942 head trauma.  Based on the foregoing, the 
Board finds that it must be presumed that the veteran's 
residuals of a neck injury were incurred in service.  
Collette, 82 F.3d at 392-93.

The next determination to be made is whether there is clear 
and convincing evidence to rebut the presumption of service 
connection.  Id.  The Board notes that there is no evidence 
of record that refutes, to any degree, that the anterior 
spurs noted in the veteran's VA treatment records were not 
residuals of an injury sustained, as clinically reported, 
during service.  Consequently, the Board finds that the 
evidence of record does not rise to the level of "clear and 
convincing" evidence necessary to rebut the presumption of 
service connection.  In addition, in light of the above 
evidence, the Board finds that the evidence is at least in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran's residuals of a neck injury were 
incurred in active service.  Resolving all reasonable doubt 
in his favor, the Board finds that service connection for 
residuals of a neck injury is warranted.  Gilbert, 1 Vet. 
App. at 55.

III.  Whether New and Material Evidence
Has Been Presented to Reopen a Claim
For Service Connection for Residuals of a Right Eye Injury

Factual Background

Service medical records indicate that the veteran's vision in 
his right eye was noted to be 20/20 on his April 1942 
entrance examination report.  In December 1942 the veteran 
reported headaches, substernal constriction and palpitations 
and eye pain.  The examination was noted to be negative.  In 
a January 1943 service medical record, the veteran reported 
that, in September 1942, a shell exploded a few feet from 
him.  He stated that as a result of the explosion he 
experienced headaches and difficulty seeing out of both eyes.  
Vision in his right eye was noted to be 6/20.  He reported in 
February 1943 that his eyes still bothered him.  On 
examination, there were normal findings in both eyes.  The 
veteran was referred to a medical board in April 1943.  
Physical and neurological examinations were noted to be 
normal.  Psychoneurosis was diagnosed.

A May 1943 rating decision granted service connection for 
psychoneurosis, war neurosis, and noted that the veteran 
served in combat.

A February 1944 VA examination report noted that the veteran 
complained that his eyes had been weak or bad for the past 
few days.  His vision was noted to be 20/20 in both eyes.  
External structures and fundi were also noted to be normal.

An April 1984 VA treatment note, which reported treatment for 
an unrelated condition, noted a scar in the right retina, 
near the macula.  No history was provided with regard to the 
right eye, and the VA physician did not comment on the 
findings.

A private ophthalmologist, in a June 1987 letter, stated that 
the veteran's major complaint was fluctuating vision in the 
right eye with a central blind spot.  Visual acuity without 
correction in the right eye was noted to be 20/60 and 26/60 
with correction, flashing on and off.  No opinion was 
expressed as to the etiology of any noted impairment.

The veteran testified before a hearing officer at a hearing 
held in December 1988.  The veteran stated that his right eye 
was injured as a result of a bomb explosion.  He indicated 
that he did not remember the first twenty-four hours after 
the explosion.  He testified that he apparently went back to 
his duties as a medical corpsman.  He stated that he was not 
aware of how seriously he was injured at the time.  He 
reported that he has continued to have eye problems over the 
years.

A July 1989 Board decision denied service connection for 
residuals of an injury to the right eye.  The basis of the 
denial was that a chronic acquired eye disorder was not shown 
in service.

A February 1988 VA ophthalmology treatment note, not 
considered in the July 1989 decision, indicated that the 
veteran had a macular scar of the right eye, secondary to a 
bomb blast.  (emphasis added)

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2003.  He stated 
that an artillery shell exploded in his area, and the 
concussion of the shell threw him approximately 25 to 30 
feet.  He stated he went back to work medivacing patients.  
The veteran testified that there was both a shock and flash 
burn of his eyes.  He stated that within 24 hours his vision 
had been reduced to a few feet.  He indicated he was sent to 
a mobile hospital, and then sent to New Zealand where he was 
told it was all in his head.  The veteran testified that his 
vision started coming back after about six weeks, but his 
right eye never fully recovered.

Criteria

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1989.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

Analysis

New and Material Evidence

Because the Board previously denied the appellant's claim for 
entitlement to service connection for residuals of a right 
eye injury in July 1989, see 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 20.200, 20.302 (2003), the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7104(b) applies.  As such, the 
appellant's claim for this benefit may only be reopened if 
she submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 
1383.  The VA must review all of the evidence submitted since 
the last disallowance, in this case the Board's July 1989 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was denied in a July 1989 Board decision.  
The basis of the denial was that there was no evidence of a 
chronic acquired right eye disorder that was incurred in 
service.  The evidence of record at the time of the previous 
denial consisted of the veteran's service medical records, a 
February 1944 VA examination report, an April 1984 VA 
treatment note, a June 1987 letter from the veteran's private 
ophthalmologist, and the veteran's statements and testimony 
before a hearing officer at a hearing held in December 1988.

The evidence submitted with the current claim includes a 
February 1988 VA ophthalmology note, not of record at the 
time of the previous decision, and the veteran's statements 
and testimony before a Veterans Law Judge at a 
videoconference hearing held in August 2003.

The Board notes that the February 1988 VA opthalmological 
treatment note relates the veteran's macular scar of the 
right eye to a bomb blast that occurred in service.  
Consequently, the Board finds that the evidence submitted 
since the July 1989 denial does contributes to a more 
complete picture of the circumstances surrounding the 
veteran's claim for entitlement to service connection 
residuals of a right eye injury, which, in fairness, would 
warrant additional consideration of the matter at hand.  
Hodge, supra.


ORDER

Entitlement to service connection for residuals of a neck 
injury is granted.

New and material evidence having been presented, a claim for 
entitlement to service connection for residuals of a right 
eyen injury is reopened.


REMAND

The Board notes that the veteran's statements regarding 
serving in combat have been corroborated by other evidence of 
record.  Accordingly, given the presumption of 38 U.S.C.A. 
§ 1154, there is evidence of record of an inservice injury to 
the right eye.  What it unclear from the evidence of record 
is whether the veteran has a current disability related to 
his right eye.  The Board notes that a February 1988 VA 
treatment note referred to a macular scar secondary to a bomb 
blast.  However, in this instance, the Board finds that a 
current VA examination is necessary to determine the exact 
nature and severity of any right eye disability that may be 
attributed to his inservice injury.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
right eye disability.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner should indicate 
that the claims folder was available for 
review.  The examiner is specifically 
requested to determine the nature of any 
current right eye disabilities.  
Furthermore, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disabilities are residuals that are 
etiologically related to the injury the 
veteran sustained during service.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



